DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Remarks
This communication is in response to the Applicant’s amendment filed on 12/29/2021. Claims 1-3, 6-7, 9-11, 13, 15-16 and 18-20 were pending. Claims 1-3, 6, 10, 11, 13, 16 and 19-20 are amended. Claim 7, 15 and 18 are cancelled. Claims 21 and 22 are added. Claims 1-3, 6, 9-11, 13, 16 and 19-22 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-3, 6, 9-11, 13, 16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siann et al. (US 20090189981 A1, hereinafter “Siann”) in view of Ohmura et al. (US 20040199303 A1, hereinafter “Ohmura”), and further in view of Fukushima et al. (US 6732313 B2, hereinafter “Fukushima”).

Regarding claim 1 (Currently Amended), Siann disclosed a method of transmitting video data (0009, 0013 and 0042; Figures 1D, 2A-B) from a mobile platform having a video subsystem, the video subsystem including a video source and a video processing subsystem (0097-0099, 0105-0106, 0110-0112 and 0113; Figure 1A; the image capturing module 120 and CPU 110 of the wireless camera 100, “[0097] … The wireless camera 100 can include a central processing unit (CPU) 110 for controlling various functionalities associated with the camera.”, “[0099] The CPU 110 includes a general purpose microcontroller 112 running a light real time operating system. Alternatively, in order to reduce overhead the microcontroller 112 may not use an operation system. The microcontroller 112 can execute programs from an external memory such as a flash memory 114 external to the microcontroller 112 or from memory internal to the microcontroller 112. The CPU 110 also includes an image/video compression engine 116, which can perform proprietary compression algorithms or a standard algorithms such as MPEG2, MPEG4, MJPEG, JPEG, and JPEG2000, and the like. Memory contained in the CPU 110 (e.g., flash memory 114 or other memory devices) can store both compressed and uncompressed video”), comprising: 
capturing video data using the video source, the video processing system performing video processing of the captured video data on the mobile platform, wherein the video processing subsystem and the video source of the video are coupled to the 0097-0099, 0101 and 0105-0106; Figure 1A; wherein the video subsystem of the wireless camera moves with the wireless device (i.e., mobile platform), and the CPU 110 and microcontroller 112 perform the video processing on the mobile platform, “[0099] The CPU 110 includes a general purpose microcontroller 112 running a light real time operating system. Alternatively, in order to reduce overhead the microcontroller 112 may not use an operation system. The microcontroller 112 can execute programs from an external memory such as a flash memory 114 external to the microcontroller 112 or from memory internal to the microcontroller 112. The CPU 110 also includes an image/video compression engine 116, which can perform proprietary compression algorithms or a standard algorithms such as MPEG2, MPEG4, MJPEG, JPEG, and JPEG2000, and the like. Memory contained in the CPU 110 (e.g., flash memory 114 or other memory devices) can store both compressed and uncompressed video.”); 
maintaining a transmission queue of a plurality of scenes of the processed video data stored on the video processing subsystem on the mobile platform for delivery off the mobile platform via a wireless hotspot, the transmission queue having a predetermined priority order (0098, 0182, 0185, 0200; “[0098] In certain implementations, the CPU 110 can be replaced by a simplified micro-coded engine or state machine, or a hard-coded state machine. For example, the micro-coded engine or state machine can be similar to that of an RF ID tag with limited response to input. This is because the wireless camera 100 can perform a limited number of predefined functions and those functions can be programmed into the micro-coded engine or hard-coded state machine. In this manner, the power requirement and the cost of the camera can be reduced. In an alternative implementation, various components of the CPU 110 can be combined into a single ASIC, which integrates the entire active and some passive components and memory in order to achieve power savings. Flash memory or other memory components can be the only exceptions to this integration.”; Please also see, 0134 and 0262; figure 2A; wherein the wireless link 240 is used to transmit the captured scene by the Image Capturing Module 202 of the Wireless Camera 210 to the storage 232 in the Base Station; Please also see, 0042, 0062 or 0103; “The network 260 can be a LAN or wide area network (WAN), a wireless network (e.g., WiFi, WiMax, or cellular networks), or power over Ethernet network (e.g., based on the IEEE 802.a3f standard).”; Please also see, 0129-0131, 0192 and 0198; figures 1B-2B); 
upon coupling to the wireless hotspot, checking for a selection input identifying at least one of the scenes (0127-0129, 0130, 0178 and 0243; figures 5A-C and 7A-B; steps 535, 540 and 560; “[0127] In some implementations, a network 195 can connect the base station 140, video portal device 185, and one or more remote clients 190. Network 195 can include multiple networks and/or different types of networks. For example, network 195 can include a wireless network and the Internet. In some implementations, base station 140 can communicate with a video portal device 185 via a wired or wireless network such as 3G/4G cellular, wired Ethernet, a WiFi network, or a WiMAX network. In some implementations, a video portal device 185 can include one or more processing units to perform operations described herein. A video portal device 185 can host a web server to deliver digital information such as videos, images, or audio to one or more remote clients 190 via a network such as the Internet. In some implementations, a video portal device 185 can include a remote surveillance application to control one or more wireless cameras 170, and can include support for multiple browser clients such as desktop PC, cell phones, and smart phones browser clients.”); and
in the absence of the selection input, transmitting the processed video data in the predetermined priority order and, in the predetermined priority order (0129, 0130 and 0198; figures 1B-2B; in para. [0198], Siann shows that certain portion of the captured video are assigned high priority and are downloaded and transmitted prior to other captured video. Siann further shows instruction can give order images are transmitted, i.e. preview quality first).

Siann failed to disclosed a method of transmitting video data from a mobile platform having a video subsystem, comprising: 
upon the mobile platform traveling through a wireless hotspot from among a plurality of wireless hotspots capable of providing a communication channel for the video subsystem, the video subsystem automatically coupling to the wireless hotspot upon finding the wireless hotspot; and
if the selection input has been received, transmitting a first selected scene out of the predetermined priority order .

Ohmura, in the same field of endeavor shows method of transmitting video data, comprising: 
upon the mobile platform traveling through a wireless hotspot from among a plurality of wireless hotspots capable of providing a communication channel for the video subsystem, the video subsystem automatically coupling to the wireless hotspot upon finding the wireless hotspot (0238; Figures 27-32; wherein a hot spot is a place where a wireless Internet connection is available; “[0238] In step S2001, it is detected whether or not a mode is set to a navigation mode. When the mode is set to the navigation mode, a flow proceeds to step S2002, but when the mode is set to other than the navigation mode, detection is continued in step S2001. In step S2002, it is detected whether or not there is data on standby for a communication. When there is the data, a flow proceeds to step S2003, but when there is not the data, a flow proceeds to step S2005. In step S2003, registered hotspot information is searched. In step S2004, map information for navigation is composed with searched hotspot information. In step S2005, a navigation screen is displayed on monitor 107 as shown in FIG. 28. Naturally, the navigation screen is colored/displayed such that a hotspot area where an in-vehicle computer is usable while driving can be differentiated from a hotspot area where a portable hand-held apparatus is brought inside a room and usable therein. And, by selecting an indoor hotspot or an outdoor hotspot, only either of the indoor or outdoor hotspot may be so set as to be displayed. Also, a call area of a cell phone is displayed too.”).

It would have been obvious to person of having ordinary skilled in the art at the time of the invention to incorporate the searching and coupling of hotspot capable of providing communication channel for the video subsystem of Ohmura into wireless video delivery system of Siann in order to have a reliable and fastest data (video) transmission system prior to the vehicle returning to the base station. This will give the benefit of remotely transmitting time sensitive captured data (video) and also reducing the storage requirement of large amount of captured video data on in-vehicle storage.

Siann in view of Ohmura further failed to shows method of transmitting video data, comprising: 
transmitting a first selected scene out of the predetermined priority order.

Fukushima, however, in the same field of endeavor, shows method of transmitting video data, comprising: 
if the selection input has been received, transmitting a first selected scene out of the predetermined priority order (column 23 lines 24-33, column 24 lines 1-8, column 25 lines 6-15; Figures 12-14; “(91) Then, at the transmitting end, the sequence number S1 of the most-recently received high priority packet is compared with the sequence number S4 of the error packet for which the retransmission request has been made. In this case, since the sequence number of the most-recently received high priority packet is smaller than the sequence number of the error packet, the transmitting end performs selective retransmission for those packets having sequence numbers larger than the sequence number S1 and equal to or smaller than the sequence number S4.”, “(99) Then, at the transmitting end, the sequence number S4 of the most-recently received high priority packet is compared with the sequence number S2 of the error packet for which the retransmission request has been made. In this case, since the sequence number S4 of the most-recently received high priority packet is larger than the sequence number S2 of the error packet, the transmitting end performs selective retransmission for only the error packet.”, “(113) Then, at the transmitting end, the sequence number S1 of the most-recently received high priority packet is compared with the sequence number S4 of the error packet for which the retransmission request has been made. In this case, since the sequence number S1 of the most-recently received high priority packet is smaller than the sequence number S4 of the error packet, the transmitting end performs selective retransmission for those packets having sequence numbers which are larger than the sequence number S1 and equal to or smaller than the sequence number S4.”).

It would have been obvious to person of having ordinary skilled in the art at the time of the invention to incorporate the transmission priority decision of Fukushima into wireless video delivery system of Siann in view of the searching and coupling of hotspot capable of providing communication channel for the video subsystem of Ohmura in order to have data transmission out of predetermined priority order when receiving an instruction to do so in order to increase user satisfaction and bandwidth reduction by transmitting important information first and less important information later, thus optimizing bandwidth. 


Regarding claim 2 (Currently Amended), Siann in view of Ohmura and further in view of Fukushima shows the method of claim 1. Siann further shows wherein the transmission queue comprises video data selected for retention off the mobile platform, but suitable for analysis at a later time (0130, 0070, 0072 and 0075; figure 1B; “… video storage 150 can store high quality video and base station 140 can transmit preview quality selections of the high quality video to a video portal device 185.”).


Regarding claim 21 (New), Siann in view of Ohmura and further in view of Fukushima shows the method of claim 1. Fukushima further shows the method of claim column 23 lines 24-33, column 24 lines 1-8 and column 25 lines 6-15; Figures 12-14).

The motivation used to combine Fukushima prior art with the Siann prior art in view of Ohmura prior art on the rejection of claim 1 above still applies to the rejection of claim 21.


Regarding claim 3 (Currently Amended), Siann in view of Ohmura and further in view of Fukushima shows the method of claim 21. Siann further shows wherein the next scene comprises an earliest scene of video data in the transmission queue that has yet to be transmitted to the external device (0176, 0178 and 0179; figure 5A; the next scene is sent once the CTS (clear to send) request has been approved. Once the CTS is approved, the earliest video data in the transmission queue will be sent).


Regarding claim 6 (Currently Amended), Siann in view of Ohmura and further in view of Fukushima shows the method of claim 1. Siann further shows the method of claim further comprising: 
based on the selection input prior to receiving an instruction to fully download the selected scene (0143 and 0192; figure 2B).


Regarding claim 9 (Previously Presented), Siann in view of Ohmura and further in view of Fukushima shows the method of claim 1. Siann further shows where transmitting the next scene is initiated upon determining that a selection input has not been received (0178; figure 5A; ‘560’).


Regarding claim 10 (Currently Amended), Claim 10 has similar limitation as claim rejections discuss above to claim 1. However, claim 10 further recites the method of claim 1, further comprising generating a video preview of the first selected scene. Siann further shows generating a video preview of the first selected scene (0192; “… wireless video data message can include at least a portion of a video feed.”).


Regarding claim 11 (Currently Amended), Siann in view of Ohmura and further in view of Fukushima shows the method of claim 1. Siann further shows the method of claim 10, further comprising: receiving an instruction to store video data of the first selected scene in the transmission queue on the mobile platform for delayed transmission via the wireless hotspot (0178; Figure 5A; “steps 565”).
Regarding claim 13 (Currently Amended), System claim 13 is drawn to the system corresponding to the method of using same as claimed in method claim 1. Therefore, system claim 13 corresponds to method claim 1. Therefore, claim 13 is rejected for the same reasons of obviousness as used in rejection to the claim 1 above.


Regarding claim 16 (Currently Amended), System claim 16 is drawn to the system corresponding to the method of using same as claimed in claim 6. Therefore, system claim 16 corresponds to method claim 6. Therefore, claim 16 is rejected for the same reasons of obviousness as used in rejections to claim 6 above.


Regarding claim 19 (Currently Amended), System claim 19 is drawn to the system corresponding to the method of using same as claimed in claim 10. Therefore, system claim 19 corresponds to method claim 10. Therefore, claim 19 is rejected for the same reasons of obviousness as used in rejections to claim 10 above.


Regarding claim 20 (Currently Amended), System claim 20 is drawn to the system corresponding to the method of using same as claimed in claim 11. Therefore, system claim 20 corresponds to method claim 11. Therefore, claim 20 is rejected for the same reasons of obviousness as used in rejections to claim 6 above.

Regarding claim 22 (New), System claim 20 is drawn to the system corresponding to the method of using same as claimed in claim 11. Therefore, system claim 20 corresponds to method claim 11. Therefore, claim 20 is rejected for the same reasons of obviousness as used in rejections to claim 6 above.



Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant remarks that “Siann, teaches a low power video camera requiring little or no maintenance for delivering video data. To that end, Siann strips practically all processing from the ‘mobile’ video camera platform and transmits raw video to a dedicated base station, where video processing is performed.” Examiner disagrees. Applicant argument is not towards the claimed limitation, but rather to the teachings of the prior art. Siann may teaches many features that might be different from the examined claimed, however, the rejection is based on the teaching or suggestion on the prior art in view of the claim limitation of the applicant examined. Therefore, Siann teaching of “a low power video camera requiring little or no maintenance for delivering video data” is not related to the rejection. However, Applicant remarks that this may resulted on “To that end, Siann strips practically all processing from the ‘mobile’ video camera platform and transmits raw video to a dedicated base station, where video processing is performed.”  Examiner disagrees. Siann suggests, for example, on 0099] shows that there was video processing within the mobile video camera. 

“[0099] The CPU 110 includes a general purpose microcontroller 112 running a light real time operating system. Alternatively, in order to reduce overhead the microcontroller 112 may not use an operation system. The microcontroller 112 can execute programs from an external memory such as a flash memory 114 external to the microcontroller 112 or from memory internal to the microcontroller 112. The CPU 110 also includes an image/video compression engine 116, which can perform proprietary compression algorithms or a standard algorithms such as MPEG2, MPEG4, MJPEG, JPEG, and JPEG2000, and the like. Memory contained in the CPU 110 (e.g., flash memory 114 or other memory devices) can store both compressed and uncompressed video.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a low power video camera requiring little or no maintenance for delivering video data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on pages 8 and 9 that “Siann as allegedly teaching ‘that certain portion of the captured video are assigned high priority and are downloaded and 
“[0127] In some implementations, a network 195 can connect the base station 140, video portal device 185, and one or more remote clients 190. Network 195 can include multiple networks and/or different types of networks. For example, network 195 can include a wireless network and the Internet. In some implementations, base station 140 can communicate with a video portal device 185 via a wired or wireless network such as 3G/4G cellular, wired Ethernet, a WiFi network, or a WiMAX network. In some implementations, a video portal device 185 can include one or more processing units to perform operations described herein. A video portal device 185 can host a web server to deliver digital information such as videos, images, or audio to one or more remote clients 190 via a network such as the Internet. In some implementations, a video portal device 185 can include a remote surveillance application to control one or more wireless cameras 170, and can include support for multiple browser clients such as desktop PC, cell phones, and smart phones browser clients.”);
Therefore, the applicant’s argument discussed above is not persuasive.

Applicant argument regarding “… However, this allegation does not take into account that claimed feature of upon coupling to the wireless hotspot, … the claimed feature that the video is transmitted in a predetermined priority order upon coupling to the wireless hotspot in the absence of a selection input and transmitting a scene out of priority order if there is a selection input.” (emphasis added) Examiner disagrees. It is obvious to person of having ordinary skilled in the art that if there is no “selection input” it means that there is an absence of selection. In paragraph [0198], Siann shows that certain portion of the captured video are assigned high priority and are downloaded and transmitted prior to other captured video. Siann further shows instruction can give order images are transmitted, i.e. preview quality first. Furthermore, Examiner remarks on the previous office action as well as on this one that Siann fails to teach the what happen when the selection input is present. Examiner relies on Fukushima reference for this limitation. Therefore, this argument is not persuasive. 

Applicant further argued on page 9 that “Fukushima speaks to priority order of transmission, but does not teach, suggest, or motivate upon coupling to the wireless hotspot, checking for a selection input identifying at least one of the scenes alone or in combination with other features recited by the present claims.” (emphasis added) Examiner disagrees. The feature of “coupling to the wireless hotspot” has already been Column 27 lines 20-30 and Column 28 line 65 - Column 29 line 10. 

[Column 27 lines 20-30] 
“(137) As described above, according to the fifth embodiment of the invention, the receiving end detects the absence of sequence number, and instructs the transmitting end to retransmit the packet of the absent sequence number by using this sequence number. Then, the transmitting end retransmits the packet of the sequence number indicated by the instruction from the receiving end when this packet is stored in the retransmission buffer. Therefore, the transmission quality in the wireless section in real-time transmission can be improved and, furthermore, the number of retransmission times can be reduced.”

[Column 28 line 65 - Column 29 line 10] 
“(155) As described above, according to the sixth embodiment of the present invention, data transmission from the transmitting end to the receiving end is continuously performed in units of packets each having additional information relating to its sequence number, priority, and data reproduction time at the receiving end and, simultaneously, data of the packets received at the receiving end are successively reproduced. At this time, only the packets which have arrived at the receiving end within the time limit at the receiving end, are retransmitted to the transmitting end. Therefore, the transmission quality of wireless section in real-time transmission is improved and, moreover, the number of retransmission times can be reduced.”).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument regarding the Ohmura prior art relates to the argument to the Fukushima prior art and the same response applies as well. 

Therefore, Applicant argument of “… upon coupling to the wireless hotspot, checking for a selection input identifying at least one of the scenes …” is not persuasive.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482